Citation Nr: 0616331	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a partial amputation of the left little 
finger and post-operative status of a left ring finger tendon 
repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2005, the Board remanded the case for additional 
notice and development.  In that remand, the Board noted 
that, in the veteran's December 2002 notice of disagreement, 
he appeared to raise a claim for service connection for a 
skin condition (claimed as blisters and discoloration) as 
secondary to his service-connected disability of the left 
little and ring fingers.  Accordingly, this matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a March 2006 informal hearing presentation, the veteran's 
representative requested that the case be remanded again to 
schedule the veteran for the examinations requested in the 
previous remand and that the letters notifying the veteran of 
the examinations be sent to the veteran's current address.  
The Board agrees, as the record clearly shows that the 
letters notifying the veteran to report for the scheduled 
examinations were not sent to the veteran's then current 
address of record and resulted in him being a "No Show" for 
examination.  Thus, the Board finds that this case must be 
remanded again under the holding in Stegall v. West, 11 Vet. 
App. 268 (1998). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher evaluation is 
granted on appeal.  It also appears that VA failed to request 
or tell the veteran to provide any evidence in his possession 
that pertains to his claim as instructed in the Board's April 
2005 remand.  On remand, VA must provide the veteran with 
such notice.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish entitlement to an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) informs him of what 
information or evidence VA has or will 
seek to provide; (3) informs him of what 
information or evidence he is expected to 
provide, if a higher evaluation is 
granted on appeal; and (4) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  After completion of 1 above, VA 
should schedule the veteran for VA 
orthopedic and neurologic examinations, 
to be performed by the appropriate 
specialists, to evaluate the nature and 
severity of the his service-connected 
left little and ring finger disabilities.  
The VA must make the claims file 
available to the examiners.  The claims 
file must be thoroughly reviewed by the 
examiners in connection with the 
examinations, and their examination 
reports must so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including but not limited to 
x-rays.  The examiners must proffer an 
opinion as to the specific extent and 
severity of the appellant's disabilities, 
to include a complete and detailed 
discussion of all functional limitations 
associated with these disabilities, 
including precipitating and aggravating 
factors (that is, movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.

Further, the examiners should render an 
opinion as to whether the service-
connected disabilities of the left little 
and ring fingers alone have caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the examiners reconcile 
any contradictory evidence regarding the 
above questions.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination(s), 
which includes advising him of the 
consequences of his failure to report to 
the examination(s).  In particular, VA 
must ensure that notice of examinations 
is sent to the veteran's current address 
of record.  If he fails to report to the 
examination(s), this fact should be noted 
in the claims file and a copy of each 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the VA 
and associated with the claims file.

4.  After completion of 1, 2, and 3 
above, VA must review the claims file and 
ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2005).  

5.  After completion of the above, VA 
should readjudicate the veteran's claim 
for entitlement to an increased 
evaluation for service-connected 
disabilities of the left little and ring 
fingers.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



